—Proceeding pursuant to CPLR article 78 in the nature of prohibition and mandamus, inter alia, to compel the respondent Eugene Shifrin, a Referee in the Supreme Court, Nassau County, to determine the value of services rendered by the petitioner in the underlying action entitled Scartozzi v Scartozzi, pending in the Supreme Court, Nassau County, under Index No. 97-30107, and prohibiting the respondent Anthony F. Maraño, a Justice of the Supreme Court, Nassau County, from making such a determination.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). Similarly, the extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16).
The petitioner here has failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., Bracken, O’Brien and Ritter, JJ., concur.